      Case 1:20-cv-00113-HSO-RHW Document 3 Filed 06/26/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 ROBERT JOELY WHITE                            §                         PLAINTIFF
                                               §
                                               §
 v.                                            §    Civil No. 1:20cv113-HSO-RHW
                                               §
                                               §
 COMMUNITY BANCSHARES OF                       §
 MISSISSIPPI, INC., et al.                     §                     DEFENDANTS


                 ORDER DENYING PLAINTIFF’S MOTION [1]
            FOR RELIEF THAT IS BARRED BY A PENDING APPEAL

      This matter is before the Court on Plaintiff Robert Joely White’s Motion [1]

for Relief That is Barred by a Pending Appeal.     Having considered the record and

relevant legal authority, the Court is of the opinion that Plaintiff’s Motion [1] for

Relief should be denied.

      On March 25, 2020, Plaintiff Robert Joely White (“Plaintiff”) initiated this

civil action by filing a Motion [1] for Relief that is Barred by a Pending Appeal,

referencing Federal Rule of Civil Procedure 62.1 and a ruling by a state court on a

motion to compel arbitration. See Mot. [1] at 1-3; see also, e.g., Ex. “B” [1-3]

(Motion to Dismiss, or Alternatively, Motion to Compel Arbitration filed by

Defendants in the Circuit Court of Harrison County, Mississippi, First Judicial

District). Plaintiff asks the Court to determine the proper venue to adjudicate the

merits of his claim under Rule 62.1. See Mot. [1] at 6-7.

      Federal Rule of Civil Procedure 62.1 reads as follows:

      (a)     Relief Pending Appeal.    If a timely motion is made for relief that
      Case 1:20-cv-00113-HSO-RHW Document 3 Filed 06/26/20 Page 2 of 2




             the court lacks authority to grant because of an appeal that has
             been docketed and is pending, the court may:
             (1)    defer considering the motion;
             (2)    deny the motion; or
             (3)    state either that it would grant the motion if the court of
                    appeals remands for that purpose or that the motion raises
                    a substantial issue.
      (b)    Notice to the Court of Appeals. The movant must promptly notify
             the circuit clerk under Federal Rule of Appellate Procedure 12.1
             if the district court states that it would grant the motion or that
             the motion raises a substantial issue.
      (c)    Remand. The district court may decide the motion if the court of
             appeals remands for that purpose.

Fed. R. Civ. P. 62.1.

      Federal and state courts are separate and independent systems, and Rule

62.1 is a federal rule that is inapplicable to state court proceedings.   Plaintiff

initiated an action in federal district court with this Motion [1], and there has been

no appeal in this case.   Indeed, Plaintiff’s Motion [1] specifically refers to an appeal

pending in the Mississippi Supreme Court. See Mot. [1] at 1. Plaintiff’s request

for relief under Rule 62.1 in this Court is not well taken and will be denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff Robert

Joely White’s Motion [1] for Relief That is Barred by a Pending Appeal is DENIED.

      SO ORDERED AND ADJUDGED, this the 26th day of June, 2020.


                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE




                                            2
